Citation Nr: 1209908	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-40 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure.  

2.  Entitlement to service connection for residuals of burns on the neck and shoulder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for COPD, to include as due to asbestos exposure, and residuals of burns on the neck and shoulders, be remanded for further development.  Specifically, the Board finds that a remand is necessary to provide the Veteran with VA examinations.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In statements presented throughout the duration of the appeal, the Veteran has maintained that he was exposed to asbestos during his active service and that he sustained burn injuries from a naval jet engine and jet fuel that led to his being treated for two weeks in sick bay and reassigned during his active service.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in the U.S. Navy was that of a gunner's mate.  Service personnel records also reflect that the Veteran served aboard the USS Saratoga (CVA-60).  

Service treatment reports reflect no abnormalities of the head, face, neck, scalp, skin, lungs, or chest were found upon clinical evaluation in the September 1963 enlistment examination.  Identifying body marks at this time included scars of the chin, buttock, and left thumb and a vaccination scar of the upper left arm.  In a September 1963 Report of Medical History, the Veteran did not report any respiratory or skin disabilities.  An August 1964 Report of Medical Examination revealed no abnormalities of the head, face, neck, scalp, lungs or chest were found upon clinical evaluation, identifying body marks included scars of the chin, buttock, and left thumb and a vaccination scar of the upper left arm, and a pilonidal cyst was noted upon clinical evaluation of the skin and lymphatics.  In an August 1964 Report of Medical history, the Veteran did not report any respiratory or skin disabilities.  Finally, an October 1966 separation examination reflects no findings of abnormalities of the head, face, neck, scalp, lungs or skin, including burns or residuals thereof, and the Veteran's identifying body marks included a right frontal half inch scar.  

Private medical records from August 1992 to August 2008 reflect that the Veteran was treated for and diagnosed with COPD, recurrent bronchitis, acute and mild bronchospasm, exertional dyspnea, and pneumonia with bronchospasm.  A December 1999 private medical report reflects the Veteran was diagnosed with smoking abuse with COPD.  In June 2001, the Veteran reported a history of post-service asbestos exposure while working for the telephone company and was diagnosed with COPD on the basis of long term smoking and possibly asbestosis.  An August 2001 private medical report reflects that the Veteran reported a history of working for the General Telephone Company for the past 28 years, doing installation and repair of phone systems and believed that he was exposed to asbestos from drilling into walls and running wires through them, although it was difficult for him to quantitate the asbestos exposure.  He also reported service in the Navy for 27 months, working as a nuclear weapons technician, and he was unsure how much asbestos exposure he had there.  At this time, the Veteran was diagnosed with a history of asbestos exposure, though it was difficult to quantitate.  In September 2001 and November 2001, the Veteran was diagnosed with COPD and a history of asbestos exposure with no definite evidence of asbestos pleural or parenchymal disease.  The Veteran was also diagnosed with a history of asbestos exposure and COPD in December 2001.  In November 2002, the Veteran was diagnosed with COPD secondary to smoking abuse and a history of asbestosis exposure.  In a September 2006 private medical report, the Veteran noted a history of service in the U.S. Navy aboard the USS Saratoga for three cruises, the last being in 1964.  

In a June 2007 private medical report, the Veteran initially reported that he sustained an accident while serving in the U.S. Navy in 1964, wherein a jet airplane put on its afterburners and he developed burns of the face and upper chest.  The private physician, Dr. P.R.B. noted that the Veteran was apparently in sick bay for seven to nine days, and it was unclear whether he had inhalation of smoke or heat which could have injured his lungs.  The Veteran reported that he had been left with some scarring of the skin and had been given Benadryl cream for such.  He was diagnosed with COPD and prior burns while in the military, leaving him with scarring of the neck and chest wall.  Dr. P.R.B. noted that it was unclear whether the Veteran could have had some smoke or heat inhalation, which could have caused lung damage at the time.  Dr. P.R.B. explained to the Veteran however, that with his smoking history, he could not tell whether his prior military accident contributed to his lung disease or not, and he believed a majority of the pulmonary problems were related to COPD from cigarette smoking.  

In a July 2007 letter, a private physician, Dr. J.D.D., stated that it was his understanding that the Veteran sustained severe burn injuries involving the back while he served in the military and that apparently a jet aircraft turned on its afterburners prematurely while launching from an aircraft carrier.  Dr. J.D.D. noted that, since then, the Veteran had dealt with discomfort and disfiguration involving his back.  

The private medical records from August 1992 to August 2008 records also reflect the Veteran had reported a long history of cigarette smoking ranging from one half of a pack to one and one half packs per day for the past 44 years, as reported in May 2005, and since the age of 11, as reported in August 2001.  

In considering the service personnel records demonstrate the Veteran served aboard the USS Saratoga as a gunner's mate, the private medical records which reflect various diagnoses of respiratory disorders, including COPD, the private medical records which reflect a reported history of asbestos exposure both during active service and thereafter, and the June 2007 and July 2007 private physicians' reports, the Board finds that adequate VA etiology opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current COPD had its onset in service or was otherwise related to service and whether the Veteran has any current residuals of burns to the neck and shoulder which had their onset in service or were otherwise related to service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his current COPD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to specifically include a copy of this remand, the service treatment reports, and the private medical records, including the August 2001 private medical report, the June 2007 private medical report, and the July 2007 letter from Dr. J.D.D.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his lungs, and any tests deemed necessary.  (Please note:  the Veteran is competent to attest to the jet engine incident he witnessed in service and any continuity of symptoms thereafter).  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  Does the Veteran currently have any residuals of asbestos exposure?  

(b).  Please specify the diagnosis (or diagnoses) of any current respiratory disorder, including COPD.  

(c).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from September 1964 to October 1966; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. asbestos exposure and/or the jet engine incident?  The rationale for any opinion provided should be set forth.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  The AMC/RO should also schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any current residuals of burns to the neck and shoulder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to specifically include a copy of this remand, the service treatment reports, and the private medical records, including the June 2007 private medical report, and the July 2007 letter from Dr. J.D.D.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the skin, and any tests deemed necessary.  (Please note:  the Veteran is competent to attest to the jet engine incident he witnessed in service and any continuity of symptoms thereafter).  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  Does the Veteran currently have any residuals of burns to the neck and shoulder?  If so, please specify the diagnosis (or diagnoses).  

(b).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from September 1964 to October 1966; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. the jet engine incident?  The rationale for any opinion provided should be set forth.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


